EXHIBIT 10.1
EMPLOYMENT AGREEMENT
        This Employment Agreement (this “Agreement”) is made by and between The
Croghan Colonial Bank (the “Bank”) and Rick M. Robertson (the “Executive”)
effective as of this 9th day of November, 2010 (the “Effective Date”).
        WHEREAS, the Bank desires to employ the Executive and to enter into an
agreement embodying the terms of such employment; and
        WHEREAS, the Executive desires to accept such employment and enter into
such an agreement;
        NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other valuable consideration, the receipt and adequacy of which
are agreed to by the parties, the Bank and the Executive hereby mutually agree
as follows:

1.  
Employment. The Executive shall be employed by the Bank for an initial term that
began on August 30, 2010 and ends on the third anniversary thereof; provided,
however, that beginning on August 30, 2011 and each day thereafter, the term
shall be automatically extended for one additional day unless the Bank or the
Executive provides the other party not less than 90 days prior written notice
that the term shall not be so extended, such that the then-current term shall
always be two years. The initial term, plus any extension thereof, shall be the
term (hereinafter referred to as the “Term”). This Section 1 is not meant to
create and does not create a guarantee of employment to the Executive.
  2.  
Position and Duties.

  (a)  
The Executive shall serve as the President and Chief Executive Officer of the
Bank. In such capacity, the Executive shall have the customary responsibilities
and authority associated with such positions and such other duties as may from
time to time be assigned by the Board of Directors of the Bank (the “Board”).
The Executive shall devote the Executive’s full business time and attention to
the performance of the duties hereunder. Except as modified herein, the
Executive’s employment shall be subject to all rules and regulations applicable
to employees of the Bank as those rules and regulations may be altered or
amended from time to time. The Executive shall be evaluated annually by a
committee of the Board.
    (b)  
If elected or appointed thereto, and only for the duration of such elected term
or appointment, the Executive shall serve as a director of the Bank and/or any
of its Affiliates, and/or in one or more executive offices of any Affiliate, in
addition to the duties described in Section 2(a). Upon termination of the
Executive’s employment hereunder for any reason, the Executive shall cease to
hold any position as an officer or director (or any other similar position) of
any Affiliate and shall resign from all positions as an officer or director (or
any other similar

 



--------------------------------------------------------------------------------



 



   
position) in all corporations, partnerships, limited liability companies or
other entities for which the Executive is serving, at the Bank’s request, as an
officer or director (or in such other similar position).
    (c)  
During the Term, the Executive shall be based in Fremont, Ohio.
    (d)  
For purposes of this Agreement, an “Affiliate” shall mean any corporation
(including any non-profit corporation), general or limited partnership, limited
liability company, joint venture, trust, association or organization which is,
directly or indirectly, controlled by, or under common control with, the Bank or
Croghan Bancshares, Inc. (“Croghan”).

3.  
Compensation.

  (a)  
Base Salary. During the Term, the Executive shall receive an annual base salary
of $230,000, payable in accordance with the Bank’s normal payroll practices. The
Executive’s base salary may be adjusted in accordance with the salary
administration program currently in effect for all Bank employees. The annual
base salary, together with any adjustment, shall be the Executive’s “Base
Salary”.
    (b)  
Bonus. Each calendar year during the Term, the Executive may be eligible for an
incentive bonus payment (“Bonus”). For the period ending on December 31, 2010,
the Board, in its sole discretion, may elect to pay a Bonus to the Executive.
For any period beginning after December 31, 2010, the Executive’s may receive a
Bonus equal to between 5% and 20% of the Executive’s Base Salary based on the
satisfaction or attainment of mutually acceptable performance goals and
objectives, and such other terms and conditions as the Board, in its sole
discretion, may provide. Unless another date is specified by the Board, payment
of the Bonus shall be made in cash by no later than March 15th of the calendar
year following the calendar year for which such Bonus is payable.
    (c)  
Additional Compensation. During the Term, the Bank shall pay the Executive a
monthly car allowance of $175.00 in accordance with the Bank’s normal payroll
practices. In lieu of a car allowance, the Executive may elect to be reimbursed
for the business-related use of the Executive’s personal automobile in
accordance with the Bank’s mileage reimbursement policy.
    (d)  
Relocation Expenses. During the Term, the Bank shall reimburse the Executive for
the reasonable and appropriate relocation expenses incurred by the Executive in
connection with the Executive’s relocation from McKinney, Texas to the Fremont,
Ohio metropolitan area in an amount not to exceed $42,500. Such relocation
expenses shall include, without limitation, the costs of airfare and other
travel expenses for the Executive and the Executive’s spouse, temporary lodging
and hotel expenses, household moving expenses and similar expenses.
Reimbursement shall be subject to provision of documentation of such expenses
and in accordance with the existing policies and procedures of the Bank
pertaining to reimbursement of such expenses to executives.

2



--------------------------------------------------------------------------------



 



  (e)  
Equity. During the Term, the Board, in its sole discretion, may elect to provide
the Executive with additional equity compensation.

4.  
Benefits. During the Term:

  (a)  
Benefits. The Executive shall be entitled to participate in the employee benefit
plans, programs and arrangements of the Bank, now existing or hereafter adopted,
which are applicable to the senior officers of the Bank, subject to and on a
basis consistent with the terms, conditions and overall administration thereof.
Notwithstanding any provision contained in this Agreement, the Bank may
discontinue or terminate at any time any employee benefit plan, program or
arrangement described in this Section 4(a), now existing or hereafter adopted,
to the extent permitted by the terms of such plan, program or arrangement and
shall not be required to compensate the Executive for such discontinuance or
termination. Termination or discontinuance of any such plan, policy or program
shall not give the Executive Good Reason (as defined below) to terminate the
Term and the Executive’s employment hereunder.
    (b)  
Expenses. The Bank shall reimburse the Executive for all reasonable travel and
other business expenses incurred by the Executive in the performance of the
duties hereunder in accordance with the Bank’s expense reimbursement policy.
    (c)  
Club Memberships. The Bank shall pay or reimburse the Executive for all
reasonable initiation fees, assessments and periodic membership dues in
connection with establishing: (i) a social membership in the Catawba Island
Club; (ii) a full membership at the Fremont Country Club; and (iii) a membership
in an appropriate service organization.
    (d)  
Vacation. Each year during the Term and notwithstanding any other provision in
the Bank’s employee handbook, the Executive shall be entitled to four weeks of
paid vacation; provided, however, that for the period ending December 31, 2010,
the Executive shall be entitled to five days of paid vacation.

5.  
Termination.

  (a)  
Circumstances. The Executive’s employment hereunder may be terminated under the
following circumstances:

  (i)  
Automatically, in the event of the Executive’s death;
    (ii)  
By the Bank, upon 30 days prior written notice, in the event of the Executive’s
Disability (as defined below);
    (iii)  
By the Bank, at any time, with or without Cause (as defined below);
    (iv)  
By the Executive for Good Reason (as defined below);

3



--------------------------------------------------------------------------------



 



  (v)  
By the Executive, upon 90 days prior written notice, without Good Reason;
provided, however, that if the Executive’s termination also constitutes a
Retirement (as defined below), the Executive shall make a good faith effort to
provide one year prior written notice; and
    (vi)  
Automatically, upon expiration of the Term.

     
Any notice of termination required to be provided by Section 5(a) shall indicate
the specific provision relied upon and set forth, in reasonable detail, the
facts and circumstances claimed to provide a basis for termination.
    (b)  
Definitions. For purposes of this Agreement:

  (i)  
Cause: The Board shall have “Cause” to terminate this Agreement and the
Executive’s employment hereunder due to: (A) the Executive’s continued failure
substantially to perform the Executive’s assigned duties (other than as a result
of total or partial incapacity due to physical or mental illness); (B) the
Executive’s engagement in conduct detrimental to the interests of the Bank or
any Affiliate, including without limitation, fraud, embezzlement, theft or
dishonesty in the course of the Executive’s employment with the Bank; (C) the
Executive’s indictment for, charge with, arrest for, conviction of, or plea of
guilty or nolo contendere to, (1) a felony (including a crime that was
originally charged as a felony but reduced to a misdemeanor as a result of a
plea bargain with the charging authority), or (2) a crime other than a felony,
which involves moral turpitude or a breach of trust or fiduciary duty owed to
the Bank or any Affiliate; or (D) the Executive’s disclosure of trade secrets or
confidential information of the Bank or any Affiliate or breach of any policy of
the Bank or any Affiliate that applies to the Executive or any agreement with
the Bank or any Affiliate in respect of confidentiality, nondisclosure,
non-competition or otherwise.
    (ii)  
Disability: The Executive shall be “Disabled” if the Executive is unable to
perform the essential functions of the Executive’s duties on a full-time basis,
even taking into account reasonable accommodation required by law, for a total
of six months during any 12-month period as a result of incapacity due to any
injury or to mental or physical illness which is determined, by a physician
selected by the Bank and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably), to be reasonably likely to extend beyond the completion of the
Term.
    (iii)  
Good Reason: The Executive shall have “Good Reason” to terminate this Agreement
and the Executive’s employment hereunder in the event of any action or inaction
that constitutes a material breach of this Agreement by

4



--------------------------------------------------------------------------------



 



     
the Bank or any successor that occurs without the consent of the Executive;
provided that: (A) the Executive provides notice of such condition to the Bank
within 30 days of the initial existence of the condition; (B) the Bank does not
remedy the condition within 30 days following receipt of such notice (the “Cure
Period”); and (C) the Executive terminates within ten days following the end of
the Cure Period.
    (iv)  
Retirement: The Executive shall be deemed to have retired if the Executive
terminates (other than for Cause) after attaining the age of 64 and completing
six consecutive years of service with the Bank.

6.  
Payments in Event of Termination. In the event of the termination of this
Agreement and the Executive’s employment hereunder, pursuant to Section 5, the
Executive shall be entitled to the following payments and benefits:

  (a)  
Death: In the event of the Executive’s death, the Executive’s beneficiary (as
designated by the Executive in writing with the Bank prior to the Executive’s
death) or if no beneficiary is designated, the Executive’s estate, shall be
entitled to: (i) payment of any Base Salary and Bonus that is accrued but unpaid
and any expenses that are unreimbursed – all as of the date of death – which
shall be paid within 30 days after the Executive’s death; and (ii) any rights
and benefits (if any) provided under plans and programs of the Bank, determined
in accordance with the applicable terms and provisions of such plans and
programs (the payments described in this Sections 6(a) are hereinafter
collectively referred to as the “Accrued Obligations”).
    (b)  
Disability: During any period that the Executive fails to perform the
Executive’s duties hereunder as a result of a Disability, the Executive shall
continue to receive the Executive’s Base Salary until the Executive’s employment
is terminated pursuant to Section 5(a)(ii); provided, however, that payments of
Base Salary so made to the Executive shall be reduced by the sum of the amounts,
if any, that were payable to the Executive at or before the time of any such
payment under any disability benefit plan of the Bank and that were not
previously applied to reduce any payment of Base Salary. In the event that the
Bank elects to terminate the Executive’s employment due to Disability, the
Executive shall be entitled to payment of the Accrued Obligations as described
in Section 6(a).
    (c)  
Termination for Cause or Without Good Reason. In the event that the Executive is
terminated for Cause or terminates without Good Reason, the Executive shall be
entitled only to payment of the Accrued Obligations as described in Section
6(a).
    (d)  
Termination Without Cause or for Good Reason. In the event that the Executive is
terminated without Cause or terminates for Good Reason, the Executive shall be
entitled to:

  (i)  
Payment of the Accrued Obligations as described in Section 6(a);

5



--------------------------------------------------------------------------------



 



  (ii)  
Two times the Executive’s Base Salary as in effect on the Executive’s date of
termination, payable in a lump sum within 60 days after such date; and
    (iii)  
Provided that the Executive properly elects COBRA coverage and pays any
applicable COBRA premiums, the Executive (and, if applicable, the Executive’s
spouse) shall be eligible to continue participating in any health insurance
plans maintained by the Bank during the applicable COBRA continuation coverage
period.

  (e)  
Termination Following a Change in Control. If the Executive is terminated
without Cause within 24 months following a Change in Control, and in lieu of any
payment to which the Executive may be entitled pursuant to Section 6(d), the
Executive shall be entitled to:

  (i)  
Payment of the Accrued Obligations as described in Section 6(a);
    (ii)  
Two times the Executive’s Base Salary as in effect on the Executive’s date of
termination payable in a lump sum within 60 days after such date;
    (iii)  
7% of the amount described in Section 6(e)(ii), increased by all federal, state
and local income and employment taxes required to be withheld on such amount,
payable in a lump sum within 60 days after the Executive’s date of termination;
    (iv)  
An amount equal to the Bonus the Executive would have received in the year of
termination as though the performance objectives were attained at the “target”
level; and
    (v)  
Provided that the Executive properly elects COBRA coverage and pays any
applicable COBRA premiums, the Executive (and, if applicable, the Executive’s
spouse) shall be eligible to continue participating in any health insurance
plans maintained by the Bank during the applicable COBRA continuation coverage
period.

     
For purposes of this Agreement, a “Change in Control” shall occur on the date
that any person, or more than one person acting as a group:

  (A)  
Acquires ownership of stock of the Bank or Croghan that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Bank or Croghan; or
    (B)  
Acquires, within any 12 month period, assets from the Bank or Croghan that have
a total gross fair market value equal to or more than 50% of the total gross
fair market value of all of the assets of the Bank or Croghan immediately prior
to such acquisition or acquisitions.

6



--------------------------------------------------------------------------------



 



     
The foregoing definition of Change in Control shall be interpreted consistent
with the definition of “change in control event” as set forth in Section 409A of
the Code and Treasury Regulation §1.409A-3(j)(v).
    (f)  
Expiration of Term of Agreement. If the Term expires and it is not extended by
the parties, the Executive’s employment shall terminate at the end of such term
and the Executive shall be entitled to payment of the Accrued Obligations as
described in Section 6(a).
    (g)  
Treatment of Parachute Payments. Notwithstanding any other provision herein or
in any other plan or arrangement maintained by the Bank or any of its Affiliates
to the contrary, to the extent that the Bank determines that any payment or
distribution of any type to or for the benefit of the Executive by the Bank or
any Affiliate, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (collectively, the “Total Payments”)
is or will be subject to the excise tax imposed under Section 4999 of the
Internal Revenue Code of 1986 (the “Code”), or similar successor provision, the
Total Payments shall be reduced (but not below zero) to one dollar ($1.00) less
than the amount which would cause the Total Payments to be subject to the excise
tax imposed under Section 4999 of the Code. Any such reduction shall be made by
first reducing cash severance payments. Unless the Bank and the Executive
otherwise agree in writing, the determination required under this Section 6(g)
shall be made in writing by the financial accountants of the Bank whose
determination shall be conclusive and binding upon the Bank and the Executive
for all purposes. The Bank and the Executive shall furnish to the accountants
such information and documents as the accountants may reasonably request in
order to make a determination under this Section 6(g).
    (h)  
Regulatory Limitations. If any amount otherwise payable to the Executive
pursuant to this Agreement are prohibited or limited by any statute, regulation,
order, consent decree or similar limitation in effect at the time the payments
would otherwise be paid, including, without limitation, the requirements of 12
U.S.C. §1828(k) (a “Limiting Rule”): (i) the Bank shall pay the maximum amount
that may be paid after applying the Limiting Rule; and (ii) shall use
commercially reasonable efforts to obtain the consent of the appropriate agency
or body to pay any amounts that cannot be paid due to the application of the
Limiting Rule. The Executive agrees that the Bank shall not have breached its
obligations under this Agreement if it is not able to pay all or some portion of
any payment due to the Executive as a result of the application of a Limiting
Rule.
    (i)  
Clawback. Notwithstanding the foregoing, in the event that, following the
Executive’s termination (other than for Cause), it is later discovered that
Cause to terminate the Executive existed, the Executive shall forfeit any right
to future payments or benefits under this Agreement (other than payment of the
Accrued Obligations) and, at the discretion of the Board, shall repay any
payments made

7



--------------------------------------------------------------------------------



 



     
by the Bank to the Executive within 30 days following the determination by the
Board that Cause existed upon receipt of written notice of the same. The
Executive agrees that the Bank shall be entitled to recovery of its reasonable
costs in enforcing any right described in this Section 6(i).

7.  
Release. As a condition to receiving any payments pursuant to this Agreement,
other than payment of the Accrued Obligations, the Executive agrees to release
the Bank, Croghan and all of their Affiliates, employees and directors from any
and all claims that the Executive may have against the Bank or Croghan, and all
of their Affiliates, employees and directors up to and including the date the
Executive signs a Waiver and Release of Claims (“Release”) in the form provided
by the Bank. Notwithstanding anything to the contrary in this Agreement, the
Executive acknowledges that the Executive is not entitled to receive, and shall
not receive, any payments pursuant to this Agreement (other than the Accrued
Obligations) unless and until the Executive provides the Bank with said Release
prior to the first date that payment is to be made or is to commence.
  8.  
Non-Competition; Non-Solicitation.

  (a)  
The Executive agrees that during the Term and during the 24 month period
following the Executive’s date of termination, without the prior written consent
of the Board, the Executive shall not: (i) directly or indirectly, either for
the Executive or for or with any other person, partnership, corporation or
company, own, manage, control, participate in, consult with or render services
for any bank or financial institution located within a 100 mile radius of
Fremont, Ohio; or (ii) solicit any customer or employee of the Bank for any
purpose, or induce any person who is at the Executive’s date of termination or
was during any of the 12 months preceding such date an employee, officer or
agent of the Bank or any current or future Affiliate to terminate said
relationship.
    (b)  
For purposes of this Agreement, the term “participate” includes any direct or
indirect interest in any enterprise, whether as an officer, director, employee,
consultant, partner, investor, sole proprietor, agent, member, representative,
independent contractor, executive, franchisor, franchisee, creditor, owner or
otherwise; provided, however, that the foregoing investment limitations shall
not include passive ownership of less than 1% of the stock of a publicly held
corporation whose stock is traded on a national securities exchange or in the
over-the-counter market, so long as the Executive has no active participation in
the business of such corporation.
    (c)  
The restrictions provided in this Section 8 shall be in addition to any
restrictions on competition or solicitation contained in any other agreement
between the Bank and the Executive and may be enforced by the Bank and/or any
successor, by an action to recover payments made under this Agreement, an action
for injunction, and/or an action for damages. The provisions of this Section 8
constitute an essential element of this Agreement, without which the Bank would
not have entered into this Agreement. Notwithstanding any other remedy available
to the

8



--------------------------------------------------------------------------------



 



     
Bank at law or at equity, the parties hereto agree that the Bank or any
successor thereto, shall have the right, at any and all times, to seek
injunctive relief in order to enforce the terms and conditions of this
Section 8.
    (d)  
If the scope of any restriction contained in this Section 8 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction shall be enforced to the maximum extent permitted by law, and the
Executive hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

9.  
Nondisclosure of Proprietary Information.

  (a)  
Except as required in the faithful performance of the Executive’s duties
hereunder or pursuant to Section 9(c), the Executive shall, during the Term and
thereafter, maintain in confidence and shall not directly or indirectly use,
disseminate, disclose, or publish, or use for the Executive’s benefit or the
benefit of any person, firm, corporation, or other entity any confidential or
proprietary information or trade secrets of or relating to the Bank, including,
without limitation, information with respect to the Bank’s operations,
processes, products, inventions, business practices, finances, principals,
vendors, suppliers, customers, potential customers, marketing methods, costs,
prices, contractual relationships, regulatory sums, compensation paid to
employees or other terms of employment, or deliver to any person, firm,
corporation or other entity any document, record, notebook, computer program, or
similar repository of or containing any such confidential or proprietary
information or trade secrets. The parties hereby stipulate and agree that as
between them the foregoing matters are important, material, confidential, and
proprietary information and trade secrets and affect the successful conduct of
the business of the Bank.
    (b)  
Upon termination of the Executive for any reason, including by reason of death
or Disability, the Executive shall promptly deliver to the Bank all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents which either
concern the Bank’s customers, business plans, marketing strategies, products, or
processes, or which contain proprietary information or trade secrets of the
Bank.
    (c)  
Nothing in the foregoing shall be construed as prohibiting the Executive from
responding to a lawful and valid subpoena or other legal process seeking any of
the information or material referred to in Sections 9(a) or 9(b), provided that
the Executive but shall give the Bank the earliest possible notice thereof, and
shall, as much in advance of the return date as possible, make available to the
Bank and its counsel the documents and other information sought and shall assist
such counsel in resisting or otherwise responding to such subpoena or process.

10.  
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Bank, the Executive, and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributes, devisees, and legatees, as

9



--------------------------------------------------------------------------------



 



   
applicable; provided, however, that the Executive acknowledges that this
Agreement is a personal services contract and is therefore not assignable by
Executive. Furthermore, the Bank shall require, as part of any Change in Control
that the entity with which the Bank engages in the Change in Control assumes all
liability for the severance payments and benefits to be made and/or provided to
the Executive under this Agreement.
  11.  
Governing Law. This Agreement shall be governed, construed, interpreted, and
enforced in accordance with the laws of the State of Ohio, excluding any
conflicts of laws principles.
  12.  
Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
  13.  
Notices. Any notice, request, claim, demand, document, or other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by fax, electronic
mail, or certified or registered mail, postage prepaid, as follows:

If to the Bank:
Attn: Human Resources Manager
The Croghan Colonial Bank
323 Croghan Street
Fremont, OH 43420
If to the Executive, at the last address on file with the Bank.

14.  
Taxes. Anything in this Agreement to the contrary notwithstanding, all payments
and benefits required to be made or provided hereunder by the Bank to the
Executive shall be subject to withholding of such amounts relating to taxes as
the Bank may reasonably determine that it should withhold pursuant to any
applicable law or regulations.
  15.  
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement, which shall be sufficiently evidenced by
any one of such original counterparts.
  16.  
Scope of Agreement. The terms of this Agreement are intended by the parties to
constitute the final expression of their agreement with respect to the
employment of the Executive by the Bank and may not be contradicted by evidence
of any prior or contemporaneous agreement. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.
  17.  
Amendments and Waiver. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and by a
member

10



--------------------------------------------------------------------------------



 



 
of the Board acting under the express authority of the Board. No right or power
under this Agreement, including but not limited to any right of termination by
either party under this Agreement, shall be waived except by an instrument in
writing, signed by the party whose right or power is thereby being waived. No
such waiver shall operate as a waiver of, or estoppel with respect to, any other
or subsequent failure. No failure to exercise and no delay in exercising any
right, remedy, or power hereunder shall preclude any other or further exercise
of such or any other right, remedy, or power provided herein or by law or in
equity.
  18.  
No Inconsistent Actions. The parties hereto shall not voluntarily undertake or
fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.
  19.  
Arbitration. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three arbitrators in accordance with the rules of the American Arbitration
Association then in effect. The arbitration shall be held at a location mutually
agreed to by the parties. If no agreement can be reached, then the arbitration
shall be held in Toledo, Ohio at a location designated by the arbitration
chairperson. The Bank shall be entitled to pick one arbitrator and Executive
shall pick an arbitrator. The two arbitrators so chosen shall submit names for a
third arbitrator to Bank and Executive. The third arbitrator chosen shall serve
as chairperson. Following the selection of arbitrators, a time for arbitration
mutually convenient to all parties shall be chosen. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the Bank shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
the provisions of Sections 8 or 9 of this Agreement and the Executive hereby
consents that such restraining order or injunction may be granted without the
necessity of the Bank’s posting any bond; and provided further that the
Executive shall be entitled to seek specific performance of the Executive’s
right to be paid until the Executive’s date of termination during the pendency
of any dispute or controversy arising under or in connection with this
Agreement. The fees and expenses of the arbitrators shall be borne equally by
the parties.
  20.  
Survival. The expiration or termination of the Term shall not impair the rights
or obligations of any party hereto which shall have accrued hereunder prior to
such expiration.
  21.  
Coordination of Benefits. The payments required by Sections 6(d) and (e) shall
be in lieu of any payments to which the Executive would otherwise be entitled
under the Bank’s general severance policy pertaining to reductions in force.
  22.  
Compliance with Section 409A of the Code.

  (a)  
Notwithstanding anything in this Agreement to the contrary, any reimbursements
or in-kind benefits provided under this Agreement shall be made or provided in

11



--------------------------------------------------------------------------------



 



     
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirements that: (i) any reimbursement is for expenses
incurred during the period of time specified in this Agreement, (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during any
taxable year of the Executive may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
the Executive, (iii) the reimbursement of an eligible expense shall be made no
later than the last day of the Executive’s taxable year following the year in
which the expense is incurred, and (iv) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.
    (b)  
Notwithstanding anything in this Agreement to the contrary, in the event that
the Executive is a “specified employee” (as defined in Section 409A of the Code)
of Croghan, as determined pursuant to Croghan’s policy for identifying specified
employees, on the Executive’s date of termination and the Executive is entitled
to a payment and/or a benefit under this Agreement that is required to be
delayed pursuant to Section 409A(a)(2)(B)(i) of the Code, such payment or
benefit, as applicable, shall not be paid or provided (or begin to be paid or
provided) until the first day of the seventh month following the Executive’s
date of termination (or, if earlier, the Executive’s death). The first payment
that can be made to the Executive following such period shall include the
cumulative amount of any payments or benefits that could not be paid or provided
during such period due to the application of Section 409A(a)(2)(B)(i) of the
Code.
    (c)  
This Agreement is intended, and shall be construed and interpreted, to comply
with Section 409A of the Code and if necessary, any provision shall be held null
and void to the extent such provision (or part thereof) fails to comply with
Section 409A of the Code. For purposes of Section 409A of the Code, any
reference to the Executive’s termination shall mean the Executive’s “separation
from service” within the meaning of Section 409A of the Code and each payment of
compensation under the Agreement shall be treated as a separate payment of
compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Section 409A of the
Code, either as separation pay or as short-term deferrals to the maximum
possible extent. Nothing herein shall be construed as the guarantee of any
particular tax treatment to the Executive, and none of the Bank, Croghan, or any
of their Affiliates, or the Board shall have any liability with respect to any
failure to comply with the requirements of Section 409A of the Code.

23.   
Remedies Cumulative. No remedy conferred upon a party by this Agreement is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to any other remedy given under this
Agreement or current or future law or in equity.

24.  
Opportunity to Review. The Executive represents that the Executive has been
provided with an opportunity to review the terms of this Agreement with legal
counsel.

12



--------------------------------------------------------------------------------



 



25.  
No Presumption. The parties agree that this Agreement is the product of
negotiations between parties representing by legal counsel and that the
presumption of interpreting ambiguities against the drafter of this Agreement
shall not apply.

        IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the date first set forth above.

     
BANK
  EXECUTIVE
 
   
/s/ James E. Bowlus
  /s/ Rick M. Robertson
 
   
 
  Rick M. Robertson
Printed Name: James E. Bowlus
   
 
   
Title: Chair, Compensation Committee
   

13